The plaintiff, having paid John $2,110.56 at one time, and $560.47 fifteen months afterward, produces no notes or other written evidence of John's express promises to repay those sums, and no evidence that there were such writings. The evidence introduced at the trial does not shift the burden of proof, and has no tendency to show it to be more probable that the payments were loans than that they were payments of debts, or parts of other transactions that would not include the receiver's obligation of repayment.
Exceptions overruled.
BLODGETT, J., did not sit: the others concurred.